—Judgment unanimously reversed on the law, plea vacated and matter remitted to Onondaga County Court for further proceedings on the indictment. Memorandum: Shortly before defendant entered his plea of guilty with a sentencing promise of 8 years to life, County Court stated to defendant, "Eight to life * * * What you would receive in the event of a conviction would be twenty-five”. That statement constitutes coercion, rendering the plea involuntary and requiring its vacatur (see, People v Glasper, 14 NY2d 893; People v Christian [appeal No. 2], 139 AD2d 896, lv denied 71 NY2d 1024; People v Beverly, 139 AD2d 971). (Appeal from Judgment of Onondaga County Court, Cunningham, J.— Criminal Possession Controlled Substance, 2nd Degree.) Present — Pine, J. P., Lawton, Wesley, Davis and Boehm, JJ.